Citation Nr: 1016504	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to 
October 1980.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in May 
2006.  This matter was originally on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In March 2006, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in August 2002; the appellant, the veteran's 
son, seeks dependency and indemnity compensation (DIC) 
benefits.  When a Veteran dies from a service-connected 
disability, DIC shall be paid to the Veteran's surviving 
spouse, children, and parents.  38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.5.  

The appellant argues that the veteran's schizophrenia 
contributed to his death.  In his October 2002 VA Form 21-
4138, Statement in Support of Claim, and the January 2003 VA 
Form 9, Appeal to Board of Veterans' Appeals, the appellant 
contends that the service-connected schizophrenia indirectly 
contributed to the veteran's death because he was unable to 
shield himself from the elements and contracted pneumonia as 
a consequence.  The appellant stated on his VA Form 9 that 
over the years after the veteran's return from service, the 
veteran's psychiatric problem became worse - for years he had 
disappeared and lived on the streets and in homeless shelters 
and had been brought into the emergency room several times 
for eating out of garbage cans.  The appellant stated that 
the veteran's mind slowly deteriorated causing him to be 
unable to care for himself and leading to his death.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).

The death certificate listed the cause of death as 
multilobular necrotizing pneumonia.  An August 2002 discharge 
summary shows that the veteran was seen in the emergency room 
with poorly-controlled diabetes mellitus and a two week 
history of worsening shortness of breath, cough productive 
with yellow sputum, and chills.  He was transferred to the 
MICU where he was intubated and placed on mechanical 
ventilation.  He was treated for community-acquired 
pneumonia.  A chest x-ray showed bilateral infiltrates and 
enlargement of the lung bullous lesions.  He also had pleural 
effusion and hepatomegaly.  The veteran's bilateral 
infiltrates present on admission worsened, and he developed 
hypotension requiring vasopressor support.  The veteran 
needed paralysis and heavy sedation to decrease work of 
breathing and improve oxygenation.  After several days, his 
oxygenation improved, and he was weaned off vasopressors.  
Almost two weeks later, during his hospitalization, the 
veteran coded and efforts were made to resuscitate him.  
However, after 30 minutes, his mother changed his code status 
to DNR; and he expired.  

The autopsy report stated, "Cavitary lung abscesses, 
bilateral, up to 7.0 cm in diameter.  Lymphadenopathy, 
paratracheal, subcarinal.  Coronary atherosclerosis, moderate 
with up to 25% occlusion."

At the time of his death, the veteran was service-connected 
disabilities for schizophrenia, paranoid type, competent, 
rated as 100 percent disabling effective from March 21, 1994 
and nonunion fracture, carponavicular bones, right and left 
wrists, both rated as non-compensably disabling effective 
from October 4, 1980.  
During the veteran's lifetime, service connection had not 
been established for any type of respiratory condition.  

In a May 2006 decision, the Board denied service connection 
for the cause of the Veteran's death and consequently the 
appellant's claim for entitlement to Dependency and Indemnity 
Compensation (DIC).  The appellant appealed the Board's 
decision to the Court.  In a July 2008 Order, the Court 
granted the parties Joint Motion for Remand (JMR) and 
remanded the matter to the Board for compliance with the 
instructions in the JMR. The JMR noted that the parties 
agreed that the Board erred by failing to ensure fulfillment 
of the statutory duty to assist by not attempting to obtain 
records generated by VA that may possibly exist.  
Specifically, the JMR noted that the appellant stated in an 
Authorization and Consent to Release Information form dated 
in September 2003 that the Veteran had been seeing a VA 
psychiatrist since returning from service and asked VA for 
assistance in obtaining these records.  The JMR also noted 
that the VA physician reviewing the claims file in April 2003 
referenced "repeat psychiatric notes" regarding Appellant.  
The JMR noted that nothing in the record showed that VA made 
any attempt to obtain psychological treatment records from 
the VA facility.  Thus, this case is remanded for actions in 
compliance with the JMR.

Accordingly, the case is REMANDED for the following action:

1.   All VA treatment records from 
October 1980 through August 2002 (with 
the exception of outpatient treatment 
records from January 1993 to April 1993, 
discharge summaries dated September 10, 
1992, February 8, 1993, April 22, 1994, 
and August 24, 2002 and outpatient notes 
from May 1990 through June 2002) from the 
VA medical center in Houston, Texas 
should be obtained and associated with 
the claims file.   

If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

2.  If and only if additional medical 
records are obtained, the claims filed 
should be returned to the VA physician 
who rendered the April 2003 medical 
opinion.  After review of the claims 
file, the physician should address the 
following questions:  (1) whether it is 
at least as likely as not that a service-
connected disability, and in particular 
the veteran's schizophrenia, was either 
the principal or a contributory cause of 
the veteran's death or had a material 
influence in accelerating death and (2) 
whether it is at least as likely as not 
that the cause of the veteran's death is 
in any way etiologically related to 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If the VA physician who rendered the 
April 2003 medical opinion is 
unavailable, another VA physician should 
be asked to render an opinion.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


